

114 HR 5966 IH: A bill to convey certain locks and dams.
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5966IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Guthrie introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLA bill to convey certain locks and dams.
	
		1.Locks and Dams
 (a)In generalBeginning on the date of enactment of this Act, the project for navigation at the locks and dams identified in the Report of the Chief of Engineers dated April 30, 2015, and titled Green River Locks and Dams 3, 4, 5 and 6 and Barren River Lock and Dam 1, Kentucky shall no longer be authorized, and the lands and improvements associated with the locks and dams shall be disposed of consistent with subsection (b) and subject to such terms and conditions as the Secretary of the Army determines to be necessary and appropriate in the public interest.
			(b)Authority To convey
 (1)Green river locks and dams 3 and 4All right, title, and interest of the United States in and to Green River Lock and Dam 3, located in Ohio County and Muhlenberg County Kentucky, together with improvements associated therewith, shall be conveyed by the Secretary to the Rochester Dam Regional Water Commission. All right, title, and interest of the United States in and to Green River Lock and Dam 4, located in Butler County, Kentucky, together with improvements associated therewith, shall be conveyed by the Secretary to Butler County.
 (2)Green river lock and dam 5Green River Lock and Dam 5, located in Butler County and Warren County, Kentucky, shall be conveyed by the Secretary to the Commonwealth of Kentucky, a political subdivision thereof, or a 501(c)(3) non-governmental organization.
 (3)Green river lock and dam 6The Secretary shall transfer administrative jurisdiction over that portion of the Green River Lock and Dam 6, Edmonson County, Kentucky, that is located on the left descending bank of the Green River, together with any improvements associated therewith, to the Department of the Interior for inclusion in the Mammoth Cave National Park, Kentucky. All right, title, and interest of the United States in and to that portion of the Green River Lock and Dam 6, Edmonson County, Kentucky, that is located on the right descending bank of the Green River, together with any improvements associated therewith, shall be conveyed by the Secretary to the Kentucky Department of Fish and Wildlife Resources.
 (4)Barren river lock and dam 1All right, title, and interest of the United States in and to Barren River Lock and Dam 1, located in Warren County, Kentucky, together with any improvements associated therewith, shall be conveyed by the Secretary to the Kentucky Department of Fish and Wildlife Resources.
 (c)SurveysThe exact acreage and legal descriptions of any lands to be disposed of, transferred or conveyed under this section shall be determined by surveys satisfactory to the Secretary.
 (d)Quit claim deedConveyances under subsection (b) shall be accomplished by quitclaim deed and without consideration. (e)ReversionIf the Secretary determines that the land conveyed under subsection (b) ceases to be owned by the public, all right, title, and interest in and to the land shall revert, at the discretion of the Secretary, to the United States.
			